IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         September 2, 2009

                                     No. 08-60697                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



CURTIS D. GLINSEY

                                                   Petitioner - Appellant
v.

UNITED STATES OF AMERICA

                                                   Respondent - Appellee




                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                            USDC No. 2:07-CV-00196


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
       Former prisoner Curtis Glinsey appeals the district court’s denial of his
petition for writ of coram nobis. In 1998, Glinsey pleaded guilty to three counts
of illegally acquiring and redeeming food stamps and one count of witness
tampering (for plotting to have a witness killed). Glinsey’s direct appeal of his




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                     No. 08-60697

conviction, sentence, and restitution order resulted in an affirmance,1 and
certiorari was denied. United States v. Glinsey, 209 F.3d 386 (5th Cir.), cert.
denied, 531 U.S. 919 (2000).           Thereafter, Glinsey filed an unsuccessful
application for habeas corpus relief under 28 U.S.C. §2255 followed by an equally
unsuccessful appeal. United States v. Glinsey, 57 F. App’x 211 (5th Cir. 2003).
       Several years later, Glinsey sought a writ of coram nobis from the district
court challenging his conviction and contending that (1) an incriminating tape
(relevant only to the witness tampering charge) was wrongfully obtained and
used; (2) the government failed, under 18 U.S.C. §3504, to admit or deny that
the tape recording was obtained unlawfully; (3) deficiencies existed in the
information used to charge him; and (4) he received no hearing on his various
challenges to his conviction and sentence.2 The district court denied relief.
       Glinsey contends that, as a result of his convictions, he now suffers from
various civil disabilities such as not being able to run for public office. We need
not address whether the civil disabilities Glinsey alleges qualify for coram nobis
relief because we conclude that the district court correctly determined that
Glinsey failed to meet the high burden of proving entitlement to such relief.
Glinsey’s claims either already have been raised, should have been raised
previously, or are not errors “of the most fundamental character” as necessary
to support a request for coram nobis relief. United States v. Dyer, 136 F.3d 417,
422 (5th Cir. 1998).
       As such, for substantially the same reasons expressed in the district
court’s opinion, the judgment of the district court is AFFIRMED.



       1
        The restitution amount was modified to reduce it to $1,000,000 in order to comport
with the district court’s admonishments during the guilty plea hearing regarding his
maximum fine.
      2
         In his summary of argument, he also mentioned, without elaboration, a “warrantless
search of [Glinsey’s] business private office.”

                                            2